PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re application of
GAO
Application No. 16/033,991
Filed: July 12, 2018
Attorney Docket No. 

:
:   DECISION ON PETITION
:
:



This is a decision on the request filed December 28, 2020, which is being treated under the unintentional provisions of 37 CFR 1.137(a).

The petition is DISMISSED

The application became abandoned for failure to reply in a timely manner to the Notice of Non-Compliant Amendment mailed, April 07, 2020, which set a shortened statutory period for reply of two (2) months.  No extension of times under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on June 08, 2020.

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional; and (4) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required by 37 CFR 1.137(d).  Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  The instant petition lack items (1) and (2).

In regards to item 1:

The Office acknowledges the $205.00 payment submitted for multiple dependent claims, however, as of October 02, 2020, multiple dependent claim fee is $215.00.  Therefore, the remaining total of $10.00 is due.





In regards to item 2:

It is noted that petitioner has submitted a COVID-19 statement of delay requesting a waiver of the $525.00 petition fee for the present petition.  However, the COVID-19 statement of delay must have been filed by July 31, 2020, in order to be eligible for the waiver.1 In this case, the petition to revive and the statement of delay were filed December 28, 2020.  As a result, the sua sponte request for waiver of the petition fee under 37 CFR 1.17(m) is not granted and petitioner is required to pay the petition fee of $525.00.

 Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web2 

Any questions concerning this matter may be directed to the undersigned at (571) 272-4231.  
 


/Michelle R. Eason/
Michelle R. Eason
Lead Paralegal Specialist
Office of Petitions



    
        
            
    

    
        1 See June 2020 Update CARES Act
        2 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)